DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that “Pawlikowski makes no teachings or suggestions regarding an entirety of a build plane apart from a subsection forming a gap, the gap remaining build material free via control of a dose factor” (Remarks Pg. 9, emphasis omitted).
	Examiner does not find this persuasive because this feature is illustrated at Fig 8 of Pawlikowski, which is shown in comparison to Fig 1 of the instant application below.
	The “gap” feature is understood to refer to the area where material is not applied during a method of using the apparatus, shown at .

    PNG
    media_image1.png
    404
    1197
    media_image1.png
    Greyscale

	Applicant argues that “Pawlikowski teaches that after building layers of powder material 106 using a powder dam 150 and lid 154, removal of the powder dam 150 causes unsupported powder material 106 to erode making building of tall components difficult or impossible. (See Pawlikowski, paragraph [0039], and FIG. 8).” (Remarks Pg. 10, emphasis omitted).
	Examiner does not agree. Paragraph [0039] of Pawlikowski is copied below:

    PNG
    media_image2.png
    645
    1402
    media_image2.png
    Greyscale

	This means that without using a dam, the powder material is able to erode away, and “Additional powder material 106 would be required to provide support for the eroded area identified by reference numeral 190” or the dam shown in Fig 7 could be used.
	A person of skill in the art would not look at Fig 8 and read paragraph [0039] and conclude that it was not possible to utilize only a portion of the bed without  the dam. Rather, they would understand that either the dam of Fig 7 could be used or “Additional powder material 106 would be required to provide support for the eroded area identified by reference numeral 190”	
	The benefit of not using the dam of Pawlikowski is it would be possible to utilize only a portion of the bed by without modification of the physical structure of the apparatus (excluding the controller, to the extent that configuring a controller is considered structural).
	Furthermore, it would be inappropriate to assign patentable weight to the disputed limitation beyond recitation of intended use because the limitation describes how the claimed apparatus is used and does not limit the structure of the claimed apparatus (see MPEP 2173.05(g) and 2114). 
Claim Interpretation
	An “application unit [i.e., a controller] is configured to [perform functions]” is treated as equivalent to an “application unit is [capable of being used to perform functions]”.
Claim Interpretation - 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“application unit” in claim 15
“application element” in claim 15 is treated a wiper, roller, squeegee, etc. as evidenced by Fig 1 element 5 and “coater blade” at PGPUB P0013. Application [of build material] is a function.
“adjustable carrying element” in claim 15
“dose module” in claim 31
“dose element” in claim 31
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bredt (US 20070126157 A1) in view of Pawlikowski (US 20140302187 A1).
	In reference to claim 15, Bredt discloses an apparatus for additively manufacturing three-dimensional objects, the apparatus comprising: 
a build chamber comprising an adjustable carrying element configured to support a build material and one or more three-dimensional objects being additively manufactured from the build material; 
an application element and unit configured to apply sequential layers of the build material along at least a portion of a build plane extending above the carrying unit from a first edge of the build chamber and a second edge of the build chamber (See annotated comparison of instant Fig 1 and Bredt’s Fig 3); and 

    PNG
    media_image3.png
    534
    1248
    media_image3.png
    Greyscale

an irradiation device configured to selectively irradiate one or more irradiation regions of the sequential layers of build material with an energy beam from the irradiation device, the energy beam consolidating the selectively irradiated portions of the sequential layers of build material (“laser sintering” [P0010]); 
wherein the application unit is configured to control a dose factor relating to an amount of the build material applied by the application element, the dose factor being dependent on a length of an application path of the application element for applying respective ones of the sequential layers of the build material; the application path extending across a subsection of the build plane, the subsection of the build plane being smaller than an entirety of the build plane, the entirety of the build plane apart from the subsection forming a gap, the gap remaining build material free via the control of the dose factor, wherein the respective ones of the sequential layers of the build material extending across the subsection of the build plane each form a free edge of the build material, the free edge differing for each of a defined number of the sequential layers of the build material for the subsection of the build plane, and wherein the subsection of the build plane comprises the one or more irradiation regions, the one or more irradiation regions positioned off-center within the build chamber and adjacent the first edge of the build chamber (The application element and unit of Bredt is equivalent to the claimed application element unit and application element and is capable of this intended use. The “configured to” functional limitation is understood to mean “capable of”. If Applicant believes that configured to functional limitation narrows the structure of the application element in terms of structure, then they are encouraged to explain how the structure is limited. 
In other words, wouldn’t using the Bredt device to form layers 12-15 and the three-dimensional object 2 shown in Fig 1 of the instant application read on the instant application?).
Furthermore, this is a recitation of intended use that cannot distinguish a claimed structure from a structure recited in the reference that is substantially identical to the claimed structure claims without evidence to the contrary1. The use of the term “configured to” does not transform a non-structural limitation in to structure2.
Furthermore, even if the application element and unit of Bredt was not considered to meet the “configured to” limitations as claimed, in the same field of endeavor, apparatuses for production additive manufacturing (title), Pawlikowski teaches the claimed use of the same machine as shown in annotated Fig 8, shown below, which provides the advantage of using less powder [0025].

    PNG
    media_image1.png
    404
    1197
    media_image1.png
    Greyscale


Fig 8 is described at paragraph [0039] of Pawlikowski and copied below:

    PNG
    media_image2.png
    645
    1402
    media_image2.png
    Greyscale

	This means that without using a dam, only a portion of the bed could be used, however, “Additional powder material 106 would be required to provide support for the eroded area identified by reference numeral 190”.
The combination would be achievable by using the Bredt apparatus to form an object and utilize only a portion of the bed by using additional powder at the edge of the portion as shown in Fig 8 of Pawlikowski. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the method wherein the application unit is configured to control a dose factor relating to an amount of the build material applied by the application element, the dose factor being dependent on a length of an application path of the application element for applying respective ones of the sequential layers of the build material; the application path extending across a subsection of the build plane, the subsection of the build plane being smaller than an entirety of the build plane, the entirety of the build plane apart from the subsection forming a gap, the gap remaining build material free via the control of the dose factor, wherein the respective ones of the sequential layers of the build material extending across the subsection of the build plane each form a free edge of the build material, the free edge differing for each of a defined number of the sequential layers of the build material for the subsection of the build plane, and wherein the subsection of the build plane comprises the one or more irradiation regions, the one or more irradiation regions positioned off-center within the build chamber and adjacent the first edge of the build chamber.
A person having ordinary skill in the art would have been specifically motivated to modify the apparatus to form objects in a portion of the build chamber as suggested by Pawlikowski because Pawlikowski explains that this provides the advantage of using less powder [0025] and in order to use of known technique to improve similar devices (methods, or products) in the same way and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The cited prior art teaches the same structure and is capable of performing the same intended use (i.e., varying the position of the application element between layers). 
The structure required by the claim is the same as the prior art device of Bredt (US 20070126157 A1) as shown in the annotated drawing below; and because the prior art would be capable of performing the intended use of varying the position of the application element as claimed in the claim3.

    PNG
    media_image3.png
    534
    1248
    media_image3.png
    Greyscale

	Furthermore, it would be inappropriate to assign patentable weight to the limitation beyond recitation of intended use because the limitation describes how the claimed apparatus is used and does not limit the structure of the claimed apparatus (see MPEP 2173.05(g) and 2114).
If the limitation required that the intended use was actually performed to meet the claim, then whether infringement of the claim occurred would depend on the particular method of using the apparatus (i.e., if the apparatus was used to perform the use). This would constitute an attempt to bridge more than one statutory class of invention and render the claim indefinite4. If an end user used the apparatus to perform a different use (e.g., printing a part using the whole build chamber volume), then they would not infringe because the above limitation would not be met, however no structural change would have occurred to the apparatus. 
Therefore, the limitation must be interpreted as a recitation of intended use, and because the prior art teaches the same structure and would be capable of performing the same intended use, the rejection is maintained.
In reference to claim 16, the combination discloses the apparatus of claim 15
Bredt further discloses wherein the irradiation device is configured to selectively irradiate one or more irradiation regions based at least in part on the irradiation data (“program 18 controls printing of each layer by sending high-level instructions to control electronics 4 in the printer” [P0045]).
In reference to claim 17-20, the combination discloses the apparatus of claim 15
Bredt further discloses wherein the subsection of the build plane for respective ones of the sequential layers of build material based at least in part on the irradiation data; 
wherein the application path for respective ones of the sequential layers of build material based at least in part on the irradiation data.
the subsection of the build plane for respective ones of the sequential layers of build material based at least in part on a geometrical parameter of one or more three-dimensional objects formed by selectively irradiating the one or more irradiation regions of the sequential layers of build material.
wherein the geometrical parameter comprises a geometrical shape of the object, a geometrical distribution of the object, and/or a center of mass of one or more three-dimensional objects (“program 18 controls printing of each layer by sending high-level instructions to control electronics 4 in the printer” [P0045]. The prior art structure is capable of performing this intended use.).
In reference to claim 21, the combination discloses the apparatus of claim 15
Bredt further discloses wherein the application element is configured to apply layers of build material along the application path for a defined number of sequential layers (The application element of Bredt is equivalent to the claimed application element and therefore capable of this intended use. The “configured to” functional limitation is understood to mean “capable of”. If Applicant believes that configured to functional limitation narrows the structure of the application element in terms of structure, then they are encouraged to explain how the structure is limited.).
In reference to claim 22, the combination discloses the apparatus of claim 15
Bredt further discloses wherein the application element is configured to apply sequential layers of build material along the application path for a defined number of sequential layers (The application element of Bredt is equivalent to the claimed application element and therefore capable of this intended use. The “configured to” functional limitation is understood to mean “capable of”. If Applicant believes that configured to functional limitation narrows the structure of the application element in terms of structure, then they are encouraged to explain how the structure is limited.).
In reference to claim 23, the combination discloses the apparatus of claim 15
Bredt further discloses wherein the control unit is configured to generate or receive the defined number of succeeding layers, wherein the defined number of succeeding layers is based at least in part on: a size of the respective subsection of the build plane, a length of the respective application path, and/or a dimension of the build plane (“program 18 controls printing of each layer by sending high-level instructions to control electronics 4 in the printer” [P0045]. The prior art structure is capable of performing this intended use.).
In reference to claim 24, the combination discloses the apparatus of claim 15
Bredt further discloses wherein the defined number of succeeding layers is based at least in part on: a chemical parameter of the build material, and/or a physical parameter of the build material (“program 18 controls printing of each layer by sending high-level instructions to control electronics 4 in the printer” [P0045]. The prior art structure is capable of performing this intended use.).
In reference to claim 25, the combination discloses the apparatus of claim 15
Bredt further discloses wherein the defined number of succeeding layers is based at least in part on a layer thickness (“program 18 controls printing of each layer by sending high-level instructions to control electronics 4 in the printer” [P0045]. The prior art structure is capable of performing this intended use.).
In reference to claim 26-29, the combination discloses the apparatus of claim 15
Bredt further discloses wherein the application element is configured to apply layers of build material along the application path for a defined number of sequential layers, and to perform one or more filling steps, respective ones of the one or more filling steps comprising adding build material to a fillable portion of the build chamber located adjacent to the layers of build material applied for the defined number of sequential layers, wherein the fillable portion of the build chamber extends from the intermediate position to the second edge of the build chamber corresponding to the defined number of sequential layers;
wherein the one or more filling steps are performed with respect to the defined number of sequential layers after applying the layers of build material along the application path for the defined number of sequential layers;
wherein the one or more filling steps are performed to a level of a last-applied one of the defined number of sequential layers;
wherein respective ones of the one or more filling steps performed after applying corresponding respective ones of the defined number of sequential layers
 (The application element of Bredt is equivalent to the claimed application element and therefore capable of this intended use. The “configured to” functional limitation is understood to mean “capable of”. If Applicant believes that configured to functional limitation narrows the structure of the application element in terms of structure, then they are encouraged to explain how the structure is limited.).
In reference to claim 30, the combination discloses the apparatus of claim 15
Bredt further discloses wherein a dose factor relating to an amount of build material provided for respective ones of the sequential layers of build material to be applied by the application element along the application path extending across the subsection of the build plane, wherein the dose factor is based at least in part on a length of the application path for one or more of a defined number of sequential layers, and/or based at least in part on a size of the subsection for one or more of the defined number of sequential layers (“program 18 controls printing of each layer by sending high-level instructions to control electronics 4 in the printer” [P0045]. The prior art structure is capable of performing this intended use.).
In reference to claim 31-32, the combination discloses the apparatus of claim 15
Bredt further discloses a dose module adjacent to the build module, the dose module configured to supply the build material to a dose plane, wherein the dose module comprises a dose element supporting build material disposed within the dose module, the dose element being height adjustable to supply build material to the dose plane, wherein a movement of the dose element to supply build material to the dose plane is determined based at least in part on the dose factor;
wherein the application element is configured to move the build material from the dose plane to the build plane, wherein the first edge of the build chamber is adjacent to the dose module, and/or wherein a position of respective ones of the one or more irradiation regions are adjacent to the dose module (Fig 1 element 25)
In reference to claim 33, the combination discloses the apparatus of claim 32
Bredt further discloses wherein the application element comprises: a coater blade configured to convey build material from the dose plane to the build plane; and/or a build material dispenser configured to dispense build material onto the build plane (Fig 1 element 30).
In reference to claim 34, the combination discloses the apparatus of claim 15
Bredt further discloses wherein a fill factor is an amount of build material provided for one or more filling steps, the one or more filling steps comprising adding the build material to a fillable portion of the build chamber located adjacent to the sequential layers of the build material applied for a defined number of sequential layers, wherein the fillable portion of the build chamber extends from the intermediate position to the second edge of the build chamber, and wherein the fill factor is based at least in part on a length of the application path for one or more of the defined number of sequential layers, and/or based at least in part on a size of the subsection for one or more of the defined number of sequential layers. (“program 18 controls printing of each layer by sending high-level instructions to control electronics 4 in the printer” [P0045]. The prior art structure is capable of performing this intended use.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” (MPEP 2114(I))
        
        2 For example, if a person prints this office action by configuring their printer to print it one-sided instead of two-sided then, they are simply using the printer differently, not modifying the structure of the printer.
        3 “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” (MPEP 2114(II))
        4 35 U.S.C. § 101 delineates four categories of statutory subject matter: “processes,” “machines,” “manufactures,” and “compositions of matter.” A claim is indefinite if it does not reasonably apprise those skilled in the art of the statutory class of invention the claim is directed to or if the claim attempts to bridge more than one statutory class of invention. See IPXL Holdings, 430 F.3d at 1384 (claim attempting to claim both a system and a method of using that system held indefinite); In re Rishoi, 197 F.2d 342, 345 (CCPA 1952) (“[T]here is no patentable combination between a device and the material upon which it works.”); In re Smith, 36 F.2d 302, 303 (CCPA 1929) (“It will be borne in mind that it has been long established that a person may not patent a combination of device and material upon which the device works, nor limit other persons from the use of similar material by claiming a device patent.”).